Citation Nr: 1437912	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  03-36 998	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the recoupment of disability severance pay by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $8,253.80 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1996 to May 1999.  On April 24, 2000, he was discharged from the temporary disability retirement list and awarded disability severance benefits.

This matter was last before the Board of Veterans' Appeals (Board) in October 2004, on appeal from a June 2003 decision of the VA Regional Office (RO) in Los Angeles, California.  In October 2004, the Board issued a decision that the full amount of the Veteran's disability severance pay was subject to recoupment.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or separation, benefits received.  See 10 U.S.C.A. § 1174(h)(2).  Initially, this recoupment was computed using pre-tax dollars (i.e., the total amount of benefits received), but, in 1996, Congress amended the statute to calculate recoupment based upon after-tax dollars (i.e., the total amount of benefits received less the amount of Federal income tax withheld from such payment).  VA amended its corresponding regulation, in regard to recoupment of severance benefits, in September 2002.  See 68 Fed. Reg. 60,868 (Sept. 27, 2002) (codified at 38 C.F.R. § 3.700(a)(3)).  

In the October 2004 decision, the Board determined that recoupment of the full amount, rather than the after-tax amount, of the Veteran's severance benefits was proper.  As the Board's determination was contrary to 10 U.S.C.A. § 1174(h)(2), it represents a due process error requiring vacatur.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  Accordingly, the October 2004 Board decision addressing the issue of the propriety of the recoupment of severance pay in the amount of $8,253.80 is vacated.




	                        ____________________________________________
	DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals


